16973DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clingman et al (“Clingman”) (US 20150090356 A1).
For claim 1, Clingman discloses an apparatus Figs. 3-9, comprising: a chine 200 coupled to a nacelle Para 0022: “the example vortex generators disclosed herein may be used to generate vortexes in fluid flowing adjacent any surface. For example, the vortex generators may be used to generate vortexes adjacent a surface of a turbine blade, a ship, an automobile and/or a truck, a rotor, etc.”, the chine oriented along a fore-aft direction Para 0023: “The example blade 200 of FIG. 2 is substantially parallel to a direction of flow 205 of fluid (e.g., air) adjacent the surface 204”, the chine rotatable relative to the nacelle about an axis of rotation Fig. 6: axis of rotation 602, the axis of rotation substantially perpendicular to a plane of the chine defined by an outer mold line of the chine Fig. 10 shows outer mold line, which is perpendicular to axis 602 Fig. 6.
For claim 2, Krysinski discloses the apparatus of claim 1, wherein the fore-aft direction is defined by the outer mold line of the chine Fig. 2: the plane of the surface of the chine is coincident with the fore-aft direction defined by 205.
For claim 3, Clingman discloses the apparatus of claim 1, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle Fig. 2: as the fore-aft direction is along the direction of fluid flow, it would also be parallel to a central axis of the nacelle.
For claim 4, Clingman discloses the apparatus of claim 1, wherein the chine is rotatable between a first position Para 0020: “the edge may be angled away from the surface when the blade is in the deployed position” and a second position Para 0020: “an edge of the blade may be substantially flush with the surface when the blade is in the retracted position”, the second position angularly displaced from the first position rotated about axis 602.
For claim 5, Clingman discloses the apparatus of claim 4, wherein the chine is positioned within a slot formed in an outer surface of the nacelle Para 0024: “When the example blade 200 is in the retracted position, the blade 200 has a first orientation and substantially fills an aperture or first slot 206 defined by the surface 204”, the slot oriented along the fore-aft direction Fig. 2, the chine rotatable within the slot between the first position and the second position about axis 602.
For claim 6, Clingman discloses the apparatus of claim 4, wherein the first position is a deployed position “extended position” and the second position is a stowed position “retracted position”.
For claim 7, Clingman discloses the apparatus of claim 6, wherein a portion of the chine Fig. 8: portion of 200 extending upward extends outwardly from an outer surface of the nacelle when the chine is in the deployed position Para 0020: “the edge may be angled away from the surface when the blade is in the deployed position”, and the portion of the chine is retracted inwardly from the outer surface of the nacelle when the chine is in the stowed position Para 0020: “an edge of the blade may be substantially flush with the surface when the blade is in the retracted position”.
For claim 8, Clingman discloses the apparatus of claim 4, wherein the chine is configured to: generate a first vortex when the chine is in the first position under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the first position, a vortex would be generated; and generate a second vortex when the chine is in the second position under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the second position, a vortex would be generated as the chine is not completely shielded from the air even in the retracted position, the second vortex differing from the first vortex the vortices would necessarily be different by nature of the differing position of the chine relative to the air.
For claim 9, Clingman discloses the apparatus of claim 1, further comprising: an actuation mechanism bimorph actuator 300 operatively coupled to the chine, the actuation mechanism configured to rotate the chine about the axis of rotation Para 0019: “When the bimorph actuator is energized, the bimorph actuator moves the blade from a retracted position to a deployed position”; and a controller Para 0030: “When the example bimorph actuator 300 is energized via a first electrical signal”…”bimorph actuator 300 is then de-energized (e.g., if transmission of the first electrical signal is ceased)” – therefore there is some controller to control the electrical signals operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism through energizing the actuator.
For claim 11, Clingman discloses a method, comprising: rotating a chine 200 coupled to a nacelle Para 0022: “the example vortex generators disclosed herein may be used to generate vortexes in fluid flowing adjacent any surface. For example, the vortex generators may be used to generate vortexes adjacent a surface of a turbine blade, a ship, an automobile and/or a truck, a rotor, etc.”, the chine oriented along a fore-aft direction Para 0023: “The example blade 200 of FIG. 2 is substantially parallel to a direction of flow 205 of fluid (e.g., air) adjacent the surface 204”, the chine rotatable relative to the nacelle about an axis of rotation Fig. 6: axis of rotation 602, the axis of rotation substantially perpendicular to a plane of the chine defined by an outer mold line of the chine Fig. 10 shows outer mold line, which is perpendicular to axis 602 Fig. 6.
For claim 12, Clingman discloses the method of claim 11, wherein the fore-aft direction is defined by the outer mold line of the chine Fig. 2: the plane of the surface of the chine is coincident with the fore-aft direction defined by 205.
For claim 13, Clingman discloses the method of claim 11, wherein the fore-aft direction is substantially parallel to a central axis of the nacelle Fig. 2: as the fore-aft direction is along the direction of fluid flow, it would also be parallel to a central axis of the nacelle.
For claim 14, Clingman discloses the method of claim 11, wherein rotating the chine includes rotating the chine between a first position Para 0020: “the edge may be angled away from the surface when the blade is in the deployed position” and a second position Para 0020: “an edge of the blade may be substantially flush with the surface when the blade is in the retracted position”, the second position angularly displaced from the first position rotated about axis 602.
For claim 15, Clingman discloses the method of claim 14, wherein the chine is positioned within a slot formed in an outer surface of the nacelle Para 0024: “When the example blade 200 is in the retracted position, the blade 200 has a first orientation and substantially fills an aperture or first slot 206 defined by the surface 204”, the slot oriented along the fore-aft direction Fig. 2, the chine rotatable within the slot between the first position and the second position about axis 602.
For claim 16, Clingman discloses the method of claim 14, wherein the first position is a deployed position “extended position” and the second position is a stowed position “retracted position”.
For claim 17, Clingman discloses the method of claim 16, wherein a portion of the chine Fig. 8: portion of 200 extending upward extends outwardly from an outer surface of the nacelle when the chine is in the deployed position Para 0020: “the edge may be angled away from the surface when the blade is in the deployed position”, and the portion of the chine is retracted inwardly from the outer surface of the nacelle when the chine is in the stowed position Para 0020: “an edge of the blade may be substantially flush with the surface when the blade is in the retracted position”.
For claim 18, Clingman discloses the method of claim 14, further comprising: generating a first vortex via the chine when the chine is in the first position under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the first position, a vortex would be generated; and generating a second vortex when the chine is in the second position under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the second position, a vortex would be generated as the chine is not completely shielded from the air even in the retracted position, the second vortex differing from the first vortex the vortices would necessarily be different by nature of the differing position of the chine relative to the air.
For claim 19, Clingman discloses the method of claim 11, further comprising: controlling an actuation mechanism bimorph actuator 300 via a controller Para 0030: “When the example bimorph actuator 300 is energized via a first electrical signal”…”bimorph actuator 300 is then de-energized (e.g., if transmission of the first electrical signal is ceased)” – therefore there is some controller to control the electrical signals operatively coupled to the actuation mechanism, the actuation mechanism operatively coupled to the chine, the actuation mechanism configured to rotate the chine about the axis of rotation Para 0019: “When the bimorph actuator is energized, the bimorph actuator moves the blade from a retracted position to a deployed position”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clingman in view of Jain et al (“Jain”) (US 20080267762 A1).
For claim 10, Clingman discloses the apparatus of claim 9, but fails to disclose that the controller is configured to command the actuation mechanism to rotate the chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However Jain teaches a controller that is configured to command the actuation mechanism to rotate the first segment (Para 0037, “The sensor 61 detects the operability condition and communicates with the controller 62 to pivot the airflow 50 about the pivot mount 64 via the actuator assembly 56”) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft (Para 0037, “the operability condition includes a cross-wind condition”, which is associated with the attitude of the aircraft relative to the wind), a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by having the controller configured to command the actuation mechanism to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to selectively move the first segment in response to varying flight conditions in order to provide optimal vortex generation.
For claim 20, Clingman discloses the method of claim 19, but fails to disclose controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to rotate the chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However Jain teaches a controller that is configured to command the actuation mechanism to rotate the first segment (Para 0037, “The sensor 61 detects the operability condition and communicates with the controller 62 to pivot the airflow 50 about the pivot mount 64 via the actuator assembly 56”) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft (Para 0037, “the operability condition includes a cross-wind condition”, which is associated with the attitude of the aircraft relative to the wind), a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by having the controller configured to command the actuation mechanism to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to selectively move the first segment in response to varying flight conditions in order to provide optimal vortex generation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642